DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the measuring devices of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “measuring devices . . . that are able to measure an electromotive force generated . . .”, recited in claim 8, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph since the “measuring device” is a generic placeholder that is modified by functional language.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chian (US 20140199641 A1) in view of Virag (US 20120276488 A1).
Regarding claim 1, Chian discloses a valvular control circuit comprising a first valve element (pilot valve 137, Fig. 1) coupled with a manual drive member (button; see para. 40) to generate a pilot light (para. 40), a second valve element (main valve 139) coupled with a second valve switch (solenoid and/or control relay that actuates the valve, see para. 36), a control and command unit (110, Fig. 1) coupled with a DC/DC electric voltage converter (180; para. 21) and able to command said second valve switch via a command signal (para. 20), a first thermoelectric power source (one or more thermopiles 160 are disclosed in para. 36; moreover, a thermopile comprises multiple thermocouples) coupled with said DC/DC electric voltage converter (180) to feed said control and command unit (para. 19), and a second thermoelectric power source (one or more thermopiles 160 are disclosed in para. 36; moreover, a thermopile comprises multiple thermocouples) coupled (electrically or communicably coupled) with at least one of either said first valve element or said second valve element (para. 36) to feed the at least one of either said first valve element or said second valve element, said thermoelectric power sources both being fed by said pilot light (pilot light powers the device 160; see para. 36), said thermoelectric power sources are separated and distinct one with respect to the other (each one of the thermopiles can be considered separate and distinct; moreover, a thermopile comprises multiple thermocouples and each thermocouple can be considered distinct).

Chian fails to disclose: 
wherein the first and second thermoelectric power sources are disposed at a substantially equal distance from said pilot light and said pilot light affects equally both said thermoelectric power sources by dividing a load fed between them, wherein said thermoelectric power sources have one or more characteristic parameters chosen from a group comprising time constant, electric resistance and electromotive force that can be generated.

Virag teaches a thermopile comprising a plurality of thermoelectric power sources (e.g., thermocouples 170; see Fig. 4), wherein the first and second thermoelectric power sources (half of the thermocouples 170 can be grouped to be the first thermoelectric power source and the other half can be grouped to be the second thermoelectric power source) are disposed at a substantially equal distance from said pilot light (130, Fig. 3) and said pilot light affects equally both said thermoelectric power sources by dividing a load fed between them, wherein said thermoelectric power sources have one or more characteristic parameters chosen from a group comprising time constant, electric resistance and electromotive force that can be generated (para. 18).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Chian wherein the first and second thermoelectric power sources are disposed at a substantially equal distance from said pilot light and said pilot light affects equally both said thermoelectric power sources by dividing a load fed between them, wherein said thermoelectric power sources have one or more characteristic parameters chosen from a group comprising time constant, electric resistance and electromotive force that can be generated.  
Chian discloses one or more thermopiles but does disclose the details of the thermopile.  Virag teaches a suitable compact thermopile that can be implemented with the combustion appliance of Chian.

Regarding claim 2, Chian discloses wherein said first valve element (137) is coupled with a first valve switch (solenoid and/or control relay that actuates the valve, see para. 36) and said control and command unit (110) is able to command said first valve switch by means of a command signal (para. 20).  
Regarding claim 3, modified Chian discloses wherein said first thermoelectric power source is coupled (electrically or communicably coupled) with said second valve element, and said second thermoelectric power source is coupled with said first valve element (Chian discloses in para. 36 wherein the thermoelectric power source powers both valves).  
Regarding claim 4, modified Chian discloses wherein said second thermoelectric power source is coupled (electrically or communicably coupled) with said first valve element and with said second valve element (Chian discloses in para. 36 wherein the thermoelectric power sources power both valves).  
Regarding claim 6, Chian discloses wherein at least one of either the two thermoelectric power sources comprises a thermopile.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chian (US 20140199641 A1) in view of Virag (US 20120276488 A1), as applied to claim 1, and further in view of Sukumaran (US 20170263060 A1).
Regarding claim 9, Chian fails to disclose wherein said control and command unit has, or is connected to, a sensor able to detect the electric voltage of one or both of said thermoelectric power sources and, if said electric power voltage detected is greater than a threshold value of electric voltage, or the difference of electric voltage between said thermoelectric power sources is comprised in a predetermined voltage range, said sensor is configured to send an alarm signal 
However, Sukumaran teaches a system for detecting sensor faults, wherein a control and command unit (portion of controller 202 that does not monitor for faults, see para. 22) has, or is connected to, a sensor (portion of command unit 202 that monitors for faults) able to detect the electric voltage of one or more sensing units and, if said electric power voltage detected is greater than a threshold value of electric voltage, said sensor is configured to send an alarm signal (paras. 28, 40).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Chian wherein said control and command unit has, or is connected to, a sensor able to detect the electric voltage of one or both of said thermoelectric power sources and, if said electric power voltage detected is greater than a threshold value of electric voltage, or the difference of electric voltage between said thermoelectric power sources is comprised in a predetermined voltage range, said sensor is configured to send an alarm signal.  The motivation to combine is so that the operator can be alerted if the thermoelectric power sources are not operating correctly.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because they do not apply to any of the current rejections.


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762